Case 8:19-cv-00448-VMC-CPT Document 45 Filed 06/14/19 Page 1 of 2 PageID 334



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                           CASE NO. 19-CV-00448-VMC-CPT

SECURITIES AND EXCHANGE COMMISSION,

                       Plaintiff,



v.

SPARTAN SECURITIES GROUP, LTD.,
ISLAND CAPITAL MANAGEMENT LLC,
CARL E. DILLEY,
MICAH J. ELDRED, and
DAVID D. LOPEZ,


                       Defendants.

_______________________________________________/

                  NOTICE OF AGREED SCHEDULE FOR MEDIATION

       Pursuant to the Court’s Case Management and Scheduling Order [DE 43] dated June 4, 2019,

Plaintiff Securities and Exchange Commission hereby notifies the Court that the parties and the

mediator, Brian Mooney, have agreed to conduct the mediation in this matter on February 5, 2020 at

10:00 a.m. in Tampa, Florida.

Dated: June 14, 2019                 BY:     s/Christine Nestor
                                             Christine Nestor
                                             Senior Trial Counsel
                                             Fla. Bar No. 597211
                                             Telephone: (305) 982-6367
                                             Facsimile: (305) 536-4154
                                             E-mail: nestorc@sec.gov

                                             Wilfredo Fernandez
                                             Senior Trial Counsel
                                             Fla. Bar No. 142859
                                             Telephone: (305) 982-6376
                                             Facsimile: (305) 536-4154
                                             E-mail: fernandezw@sec.gov
Case 8:19-cv-00448-VMC-CPT Document 45 Filed 06/14/19 Page 2 of 2 PageID 335




                                              ATTORNEYS FOR PLAINTIFF
                                              SECURITIES AND EXCHANGE COMMISSION
                                              801 Brickell Avenue, Suite 1800
                                              Miami, Florida 33131
                                              Telephone: (305) 982-6300



                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 14, 2019, I electronically filed the foregoing

document via the Court’s CM/ECF electronic filing system, which provides notice to all counsel

of record and via-email to the parties listed on the attached Service List.


                                                      BY: /s/Christine Nestor



                                         SERVICE LIST

    Securities and Exchange Commission v. Spartan Securities Group. LTD., Island Capital
            Management LLC, Carl E. Dilley, Micah J. Eldred and David D. Lopez
                             Case No. 19-CV-00448-VMC-CPT
                    United States District Court, Middle District of Florida


Brian G. Mooney, Esq,
The Mooney Firm
4350 W. Cypress St.
Suite 275
Tampa, FL 33607
PH: (813) 877-1800
E-Mail: brian.mooney@themooneyfirm.com
